Order entered January 6, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01370-CR

                        ALAN MICHAEL SCHUECKLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-72399-R

                                           ORDER
       We REINSTATE this appeal.

       On December 30, 2019, the trial court appointed counsel. We DIRECT the Clerk to list

Julie Jones Woods of the Dallas County Public Defender’s Office as counsel for appellant. All

future correspondence and notices shall be sent to Julie Jones Woods, Dallas County Public

Defender’s Office, 133 N. Riverfront Blvd., 9th Floor, LB 2, Dallas, Texas 75207-4313.

       The reporter’s record was due December 14, 2019. We ORDER court reporter Georgina

Ware to file the reporter’s record by January 31, 2020.

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE